DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/26/2021. 
Claim(s) 1-6, 8, 9, 13-16, 21, 30, 31, 38-43 and 45-47 are currently pending. 
Claim(s) 1, 16 and 45 have been amended. 
Claim(s) 7, 10-12, 17-20, 22-29, 32-37 and 44 have been canceled. 

Election/Restrictions
Claims 1-6, 8, 9, 13-15, 21, 30, 31, 38-43 and 45-47 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Remarks filed 02/04/2021, with respect to the rejection(s) of claim(s) 1-6, 8, 9, 13-15, 21, 30, 31, 38-43 and 45-47 have been fully considered and are persuasive.  Accordingly, the rejection(s) of claim(s) 1-6, 8, 9, 13-15, 21, 30, 31, 38-43 and 45-47 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 45, line 1, replace “The assembly of claim 43” with --The solar array of claim 43--.
In claim 46, line 1, replace “The assembly of claim 43” with --The solar array of claim 43--.


Allowable Subject Matter
Claims 1-6, 8, 9, 13-16, 21, 30, 31, 38-43 and 45-47 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
	The prior art of record, whether alone or in combination, fail to teach or fairly suggest the limitation “such that the solar module is allowed to move relative to the support in a first plane parallel to the surface when the solar module is secured to the support” in the context of other limitations recited in the claims.
	Paragraph [0074] of Mittan disclosed that the panel is allowed to move horizontally during installation.  However, when the solar panel is secured to the support the panel is not capable of moving (see locking tabs 56, 57 and locking tongue 321).  One would have not be motivated to modify the array of Mittan to comprise panels that are capable of horizontal movement when secured to the support as such would require substantial re-engineering of the prior art thereby rendering the prior art unsatisfactory for its intended purpose.  Accordingly, claim 1 is allowed.
Regarding claim 15
	The prior art of record, whether alone or in combination, fail to teach or fairly suggest the limitation “such that the first laminate is allowed to move relative to the 
	Paragraph [0074] of Mittan disclosed that the panel is allowed to move horizontally during installation.  However, when the solar panel is secured to the support the panel is not capable of moving (see locking tabs 56, 57 and locking tongue 321).  One would have not be motivated to modify the array of Mittan to comprise panels that are capable of horizontal movement when secured to the support as such would require substantial re-engineering of the prior art thereby rendering the prior art unsatisfactory for its intended purpose.  Accordingly, claim 15 is allowed.
Regarding claims 2-6, 8, 9, 13-15, 21, 30, 31, 38-43 and 45-47
	Claims 2-6, 8, 9, 13-15, 21, 30, 31, 38-43 and 45-47 are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721